Citation Nr: 0605711	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  02-14 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
heart disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded the appeal 
in September 2004 strictly for VCAA compliance.  This was 
accomplished and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  No chronic acquired heart disorder was identified at any 
time during service or for many years thereafter, and any 
heart disability shown at present is not competently related 
to any incident, injury or disease of active military 
service.


CONCLUSION OF LAW

A chronic acquired heart disorder was not incurred or 
aggravated in line of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in obtaining such evidence.  

The veteran was provided formal VCAA notice in June 2002 and 
May 2005.  These notifications informed the veteran of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  All known available evidence has been 
collected for review.  Both the veteran and VA made efforts 
to collect older employment records from an airline, but all 
attempts were unsuccessful.  The veteran was provided a VA 
examination which is adequate for rating purposes.  Both 
private and VA treatment records were collected for review.  
The veteran provided testimony at a hearing before the RO in 
October 2002.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for certain listed 
chronic disabilities, such as cardiovascular-renal disease 
including hypertension, if they are shown to have become 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The service medical records from 1952 to 1956 do 
not include any complaint, finding or diagnosis of heart 
disease, abnormality or defect.  There was no diagnosis of 
hypertension or any findings of high blood pressure.  There 
is documented an incident where the veteran was provided 
significant quantities of Penicillin and hot sitz baths for a 
furuncle on the buttocks, but treatment records for this 
problem fail to in any way note or suggest the onset of heart 
disease or other abnormality.  

The veteran filed his claim for service connection for heart 
disease in November 2001 at age 70, some 45 years after he 
was separated from service.  In written statements and in 
testimony at a hearing at the RO in October 2002, the veteran 
has argued that he was told during service that he had a 
heart murmur and/or palpitations of the heart.  He has argued 
that the incidents surrounding his treatment for a furuncle 
on the buttocks for which he received a massive dose of 
Penicillin may have been a precursor to heart disease.  He 
reported that he was told at service separation that the 
murmur could be further studied, but the veteran needed to 
complete service separation to move his family home to 
commence employment, so no further action was taken at that 
time and for years thereafter.  Finally, the veteran has 
reported being told by private physicians that he had a heart 
murmur and/or palpitations or arrhythmia at various times 
over the years since he was separated from service.  The 
veteran argues that any abnormality of the heart now 
demonstrated had its onset during active military service.  

The first clinical finding of any objective evidence is 
contained in a private 1986 record entry showing blood 
pressure as 148/80, and the veteran's weight as 230 pounds.  
The heartbeat was noted to be irregular.  The veteran 
reported having been refused for giving blood because of an 
irregular pulse.  A 24-hour holter monitor was performed and 
the result was that no blood pressure medication was 
prescribed.  

A June 1994 private stress echocardiogram for the veteran was 
noted to be technically difficult, but cardiac chamber sizes 
appeared to be within normal limits.  The mitral valve opened 
normally, and there was no convincing evidence of mitral 
valve prolapse.  The aortic valve opened normally, and no 
abnormalities were found in the tricuspid valve or in the 
right atrium.  Right ventricular systolic contractility was 
normal.  The conclusion was a normal echocardiogram study.  
After exercise, overall left ventricular function appeared to 
improve and no definite segment wall motion abnormalities 
were seen.  The test was negative for exercise-induced 
ischemia.  

An August 1994 private Thallium stress test noted that the 
veteran had a 20-year history of smoking two packs of 
cigarettes daily.  Under medical history it was noted that 
the veteran had no definite cardiac disease but a history of 
palpitations.  There had been no cardiovascular symptoms and 
a recent stress echocardiogram had been negative.  This 
report noted that the veteran exercised into Stage III of the 
standard protocol without chest pain or electrocardiographic 
changes.  There was normal hemodynamics.  There was a rare 
premature ventricular contraction seen with exertion.  This 
test indicated "a low probability of significant coronary 
artery disease."  

In October 1995, a private physical examination noted an 
earlier cholecystectomy performed in April 1994, during which 
it was reported that the veteran had an echocardiogram which 
revealed a mildly dilated heart.  It was also reported that a 
Thallium stress test in 1994 revealed an old inferior 
myocardial infarction but with no evidence of reperfusible 
ischemia.  The veteran had no symptoms then or now.  He was 
noted to have a history of "borderline hypertension."  This 
October 1995 record noted currently that the veteran had a 
negative Thallium stress treadmill test.  

VA outpatient treatment records from December 2002 contain a 
comment noting that essential hypertension had been diagnosed 
for the veteran when he was at 40 years, and this would have 
been in 1971, 15 years after service separation.  There is no 
indication of the factual basis for this statement.  

A private echocardiogram report from August 2002 noted that 
overall left ventricular systolic function was normal.  It 
was felt that the size of the left atrium was mildly enlarged 
but the aortic root and right ventricle were normal.  The 
aortic valve itself was poorly visualized but leaflets 
appeared to be thickened "and one cannot exclude an element 
of aortic stenosis."  Mitral valve motion was normal and 
there was no pericardial effusion.  The diagnoses included 
"possible very minimal aortic stenosis."  

In February 2004, a private physician wrote that he had 
examined the veteran in June 1994 at which point he had heard 
an aortic systolic murmur.  He wrote that this was 
"consistent with aortic stenosis."  

In April 2004, the veteran was provided with a VA 
cardiovascular examination.  The veteran's claims folder was 
made available to the physician and he reviewed it in 
conjunction with his examination.  When asked of the types of 
symptoms that the veteran had historically associated with 
his heart, the veteran reported that he occasionally had a 
skipped beat and/or a heart murmur.  The veteran denied any 
history of coronary artery disease or myocardial infarction.  
The physician noted that a recent echocardiogram from January 
2002 revealed normal aortic velocities with no evidence of 
stenosis or insufficiency.  An 2002 echocardiogram performed 
by an outside hospital revealed a possible minimal aortic 
stenosis.  The physician noted the veteran's contention that 
treatment for an infection with Penicillin during service may 
have been the cause of his minimal aortic stenosis.  Despite 
this, the veteran was currently asymptomatic with no cardiac 
symptoms noted whatsoever.  The veteran was well nourished, 
obese, and in no apparent distress.  Examination of the heart 
revealed regular rate and rhythm, with normal S1 and S2 
without S3 and S4.  There was a Grade "I-II/VI systolic 
ejection murmur" heard best at the left sternal border.  It 
was "minimal at best."  The lungs were clear to auscultation 
bilaterally without rhonchi, rales or wheezes, and the 
veteran "lacked any stigmata of aortic insufficiency."  The 
assessment was that the veteran had normal aortic velocities 
with no evidence or stenosis or insufficiency.  The examining 
physician noted the veteran's contention regarding his 
treatment with Penicillin during service, which could have 
resulted in valvular disease if he had developed a subacute 
bacterial endocarditis back in the 1950's, but this was not 
evident, and there was no clinical indication of any disease 
consistent with this type of process.  It was his opinion 
that there were no clinical residuals to the veteran's heart 
attributable to this treatment with Penicillin during 
military service.  

A clear preponderance of the evidence of record is against 
the veteran's claim.  The veteran is not shown by any 
competent clinical evidence to have manifested any heart 
disease or abnormality at any time during or for many years 
after active military service.  The veteran's contention that 
treatment with Penicillin during service constituted the 
onset of heart disease is unsupported by any competent 
clinical evidence or opinion and the veteran himself lacks 
the requisite medical expertise to provide such opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran is shown to have been borderline hypertensive 
many years after service and a diagnosis of hypertension and 
any medication therefor is not shown to be related to any 
incident, injury or disease of active service.  Certainly 
there was no diagnosis of hypertension, or any other heart 
disease, to a compensable degree within one year after the 
veteran separated from service in February 1956. 

Diagnostic studies of the veteran's heart in 1994 were 
normal, and indeed even as late as 2002 there have only been 
findings of a possibility of some very mild aortic stenosis 
as.  The fact that the veteran's private physician wrote in 
2004 that he had examined the veteran 10 years earlier in 
1994 and heard an aortic systolic murmur which was 
"consistent with aortic stenosis," is not an actual diagnosis 
of aortic stenosis, only a statement that a murmur can be 
consistent with such stenosis.  Indeed, the most recent 
comprehensive VA examination in April 2004, including a 
complete review of the clinical evidence on file, did not 
result in the diagnosis of any acquired cardiovascular or 
heart disorder.  There was a systolic ejection murmur noted 
which was minimal at best, but this was not considered to be 
indicative of coronary artery disease or any abnormality of 
the heart sufficient to cause or result in identifiable 
disability.  

The Board also notes that the veteran submitted various 
medical journal articles and other information about heart 
disease in general.  The Board would point out that these 
articles themselves clearly explain that a heart murmur or 
palpitations may in fact be entirely incidental findings 
indicative of no particular disease, disability or 
abnormality.  Although these symptoms may in fact in any 
particular case actually be a precursor to heart disease, 
this is by no means always the case.  

Although there is no objective evidence during service that 
the veteran had a heart murmur at the time, an incidental 
murmur may in fact have been identified by a service 
physician at the time that the veteran was separated from 
service.  However, there is no competent clinical evidence on 
file which shows or strongly suggests that a heart murmur or 
that later identified palpitations were indeed precursors to 
some late onset of heart disease.  Again, the veteran is not 
shown at present to have any solid diagnosis of heart disease 
or disability.  Even at age 70, there is only shown the 
possibility or suggestion of some small or mild aortic 
stenosis which was in fact negated at the time of the April 
2004 VA examination.  

The veteran was not shown to have any identifiable pathology 
of the heart at any time during or for many years after 
active military service.  Incidental findings of a heart 
murmur or palpitations during or in the years following 
service are not shown to be precursors for any presently 
manifested heart disease.  There is in fact, no clearly 
identified pathology of the heart even at present.  In the 
absence of a clear diagnosis of heart disease, disability or 
abnormality at present which is attributable to some 
identifiable disease or injury during service, an award of 
service connection for a chronic acquired heart disorder is 
not warranted.  


ORDER

Entitlement to service connection for a chronic acquired 
heart disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


